DETAILED ACTION
This communication is responsive to Application No. #17/032062 filed on September 25, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Fig. 1, label “100” is missing, as referred to by ¶ [0029] of the specification.
In Fig. 1, label “Base Station 138” is inconsistently referred to as “base station transceiver 138”, “Base Station controller 138” in ¶ [0030-0031] of the specification.
In Fig. 1, label “Base Station Controller 131” is inconsistently referred to as “base station controller 131”, “radio network controller 131” in ¶ [0030-0031] of the specification.
In Fig. 1, label “antenna 133” is missing, as referred to by ¶ [0030-0031] of the specification.
In Fig. 1, label “Remote Radio Head (RRH) 141” is incorrectly labeled as “BBU 141”, as referred to by ¶ [0033] of the specification.
In Fig. 2, “DC POWER SUPPLY 220” is incorrectly labeled, as referred to by ¶ [0034-0035] of the specification.
In Fig. 2, Logic label “270” is  missing, as referred to by ¶ [0034-0035] of the specification.
In Fig. 2, element management system (EMS) label “290” is  missing, as referred to by ¶ [0034-0036] of the specification.
In Fig. 2, “the cell 205” is  missing, as referred to by ¶ [0035] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶ [0029]:  label “100” is missing in Fig. 1.
In Fig. 1, label “Base Station 138” is inconsistently referred to as “base station transceiver 138”, “Base Station controller 138” in ¶ [0030-0031] of the specification.
In Fig. 1, label “Base Station Controller 131” is inconsistently referred to as “base station controller 131”, “radio network controller 131” in ¶ [0030-0031] of the specification.
In Fig. 1, label “antenna 133” is missing, as referred to by ¶ [0030-0031] of the specification.
In ¶ [0031] of the specification, “USP 156” is misspelled.
In Fig. 1, label “Remote Radio Head (RRH) 141” is incorrectly labeled as “BBU 141”, as referred to by ¶ [0033] of the specification.
In Fig. 2, “DC POWER SUPPLY 220” is incorrectly labeled, as referred to by ¶ [0034] of the specification.
In Fig. 2, Logic label “270” is  missing, as referred to by ¶ [0034-0035] of the specification.
In Fig. 2, element management system (EMS) label “290” is  missing, as referred to by ¶ [0034-0036] of the specification.
In Fig. 2, “the cell 205” is  missing, as referred to by ¶ [0035] of the specification.
Appropriate correction is required.

Claim Objections
Claims 5-6, 9, 11-12, 15, and 17-19 are objected to because of the following informalities:  
Regarding claim 5, for clarity, the limitation “the element management system via logic monitoring data of components on ...” should read, limitation “the element management system, via logic, for monitoring data of components on ...” (emphases added).

Regarding claims 6, 12, and 18, the limitation “based on a scheduled operation to lessened effects of node ...” (Emphasis added), should read, limitation “based on a scheduled operation to lessen effects of node ...” (Emphasis added).

Regarding claims 9 and 15, for clarity, the limitation “changing by the element management system's settings of components ...” should read, limitation “changing by the element management system, settings of components...” (emphasis added).

Regarding claims 11 and 17, for consistency with the limitation in the respective independent claims, the limitation “monitoring by the element management system by logic for data of components on the cell site” (emphasis added), should read, limitation “monitoring by the element management system by logic for data of components of the cell site” (emphasis added).

Regarding claim 19, for clarity, the limitation “a master base station for communicating with each based station to regulate ...” should read, limitation “a master base station for communicating with each base station to regulate ...” (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitations, "the backup battery” and “the RF radio” (emphases added).  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the Examiner has interpreted the limitations:  “a backup battery” and “a RF radio” (emphases added).

Regarding claim 1, the claim recites the limitations, “a radio controller” and “an RF radio controller”.  It is unclear if these are the same entity.  For purposes of examination, the Examiner has interpreted the limitations refer to the same entity.

Regarding claim 1, it is unclear if the “uninterruptible power supply (UPS)” is an integral part of the “backup battery”.  For purposes of examination, the Examiner has interpreted that the “uninterruptible power supply (UPS)” is part of the “backup battery”.

Regarding claim 1, the claim recites the limitation, “a control unit comprising an element management system located remotely to communicate with an RF radio controller, a server, and router ...” (Emphasis added).  It is unclear from which network entities the element management system is remotely located.  For purposes of examination, the Examiner has interpreted that the element management system is remotely located from the RF radio controller, server, and router.

Regarding claim 1, it is unclear if the “feedback mechanism” is a “method” or a “device”.  For purposes of examination, the Examiner has interpreted the “feedback mechanism” to be a “device”.

Regarding claims 3, 9, and 15, the claims recite the limitation, “a cell site server”.  It is unclear if this is different from the “server” previously claimed in the respective independent claims.  For purposes of examination, the Examiner has interpreted they are the same entity.

Regarding claim 5, the claim recites the limitation "the cell site” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation:  "a cell site” (emphasis added).  

Regarding claims 7-12, it is unclear if the intent is to claim a “computer program product” or a “method”.  For purposes of examination, and based on claims 8-12, the Examiner has interpreted that the “method” is being claimed.

Regarding claims 7 and 13, it is unclear if a “cell” and a “cell site” are used interchangeably.  For purposes of examination, a “cell” and a “cell site” are synonymous.

Regarding claims 7 and 13, the claims recite the limitation “activating the automated workflow ... and base station to crop input power to at least a radio receiver of the cell site and base station.” (Emphases added).  It is unclear if the underlined network components are different from those previously recited in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “activating the automated workflow ... and the base station to crop input power to at least the radio receiver of the cell site and the base station.” (Emphases added).  

Regarding claims 8 and 14, the claims recite the limitation, “instructing by the element management system an automated workflow ...” (Emphasis added).  It is unclear if this workflow is different from the workflow previously claimed in the respective independent claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “instructing by the element management system the automated workflow ...” (Emphasis added).

Regarding claims 9 and 15, the claims recite the limitation, “changing by the element management system's settings of components ...” (Emphasis added).  It is unclear if the “settings of components” is different from the “settings of cell site components” previously recited in the respective  independent claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “changing by the element management system, the settings of cell site components ...” (Emphasis added).  

Regarding claim 13, the claim recites the limitations "the operational mode” and  "the power interrupt” (emphases added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read,  "an operational mode” and  "a power interrupt” (emphases added).    

Regarding claim 19, the claim recites the limitation, “... to regulate input power in response to a power loss of the network” (emphases added).  It is unclear if the underlined limitations are different from those previously claimed in the respective independent claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “... to regulate the input power in response to the power loss of the network” (emphases added).

Regarding claims 7, 10, 13, 16 and 20, the claims recite the limitations, “in response to collective data” and  “based on collective data” (emphases added).  It is unclear if this data is different from the “collective data of a network” previously claimed in the respective independent claims.  For purposes of examination, the Examiner has interpreted the limitations to read, “in response to the collective data” and “based on the collective data” (emphases added).

Regarding claims 2-6, 8-12 and 14-20, claims 2-6 each depend on independent claim 1, claims 8-12 each depend on independent claim 7, and claims 14-18 each depend on independent claim 13 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri et.al. (Japanese Patent Application Publication, JP2012156724A, hereinafter, “Katagiri”, also in Applicant’s IDS).
Regarding claim 1, Katagiri teaches:
A system (Katagiri: wireless communication system 1. Fig. 1 and ¶ [0032]) for prolonging backup battery power for RF radio operations at a base station (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery power]. Figs. 1, 2 and ¶ [0037]), comprising: 
a radio controller configured to control routing of power from the backup battery (Katagiri: a power failure occurs … the wireless communication unit 110 [i.e., radio controller] transmits the emergency alarm information. And control to shift to the base station power saving mode. Fig. 2 and ¶ [0045]); 
a detection unit for determining whether a source of commercial power has failed (Katagiri: the control unit 140 [i.e., detection unit] determines that a power failure has occurred due to the switching from the normal power supply unit 150 [i.e., source of commercial power] to the UPS 160.  Fig. 2 and ¶ [0045]); 
a control unit comprising an element management system located remotely (Katagiri: The exchange station 20 [i.e., control unit with element management system] manages a plurality of radio base stations 100 [Per Fig. 1, exchange station 20 is remotely located from the radio base stations 100].  Fig. 1 and ¶ [0034]) to communicate with an RF radio controller (Katagiri: the radio base station 100 includes a radio communication unit 110.  Fig. 2 and ¶ [0040]), a server (Katagiri: information distribution server 10.  Fig. 1 and ¶ [0034]), and router (Katagiri: Radio Base Station. Fig. 2 and ¶ [0040]) to change a setting of a required level to reduce the power to a cell (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]); 
a feedback mechanism responsive to a loss of power to crop an input power (Katagiri: the control unit 140 controls to stop the operation [i.e., feedback mechanism responsive to loss of commercial power] of the reception unit 112 in the base station power saving mode [i.e., to reduce/crop power usage of the base station]. Fig. 2 and ¶ [0046]); 
an output control unit to reduce output power from the RF radio (Katagiri: The control unit 140 [i.e., output control unit] controls the transmission unit 111 so as to transmit the power saving notification information indicating the transition to the base station power saving mode. Fig. 2 and ¶ [0045]); and
a battery controller configured to reduce a draw on an uninterruptible power supply (UPS) since an input power requirement is dropped (Katagiri: the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., uninterruptible power supply] to the receiving unit 112. Fig. 2 and ¶ [0046]).

Regarding claim 2, Katagiri discloses on the features with respect to claim 1 as outlined above.
Katagiri further teaches:  
the element management system instructed by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) responsive to a detected loss of power Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 3, Katagiri discloses on the features with respect to claim 2 as outlined above.
Katagiri further teaches:  
the element management system instructed to change settings of components based on data communicated from a cell site server (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 4, Katagiri discloses on the features with respect to claim 3 as outlined above.
Katagiri further teaches:  
the element management system instructed to change settings of components of multiple cell sites based on collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 5, Katagiri discloses on the features with respect to claim 4 as outlined above.
Katagiri further teaches:  
the element management system via logic monitoring data of components on the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Regarding claim 7, Katagiri teaches:
A computer program product tangibly embodied in a computer-readable storage device and comprising a set of instructions that when executed by a processor perform a method for an operational mode of a base station (Katagiri: The storage unit 130 is configured by using, for example, a memory, and stores various information used for controlling [i.e., instructions] the radio base station 100 and the like. The control unit 140 is configured by using, for example, a CPU, and controls various functions [i.e., operational mode] included in the wireless base station 100 [i.e., base station]. Fig. 1 and ¶ [0043]) when a power loss is detected (Katagiri: a power failure occurs … the wireless communication unit 110 [i.e., radio controller] transmits the emergency alarm information. And control to shift to the base station power saving mode. Fig. 2 and ¶ [0045]), the method comprising: 
implementing by an element management system the operational mode of a radio receiver of base station (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 [Per Fig. 2, radio base station 100 contains a radio communication unit 110 (i.e., radio receiver)].  Figs. 1, 2 and ¶ [0034, 0040]) by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) in response to collective data of a network (Katagiri: in step S111, the control unit 140 confirms whether or not the network communication unit 120 has received the emergency alarm information [i.e., collective data]. Fig. 4 and ¶ [0056]); 
activating the automated workflow in response to collective data indicative of the power loss to a network (Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]), cell site, and base station to crop input power to at least a radio receiver of the cell site and base station (Katagiri: the control unit 140 controls to stop the operation of the reception unit 112 [i.e., radio receiver] in the base station [i.e., cell site base station] power saving mode [i.e., to reduce/crop power usage of the base station]. Fig. 2 and ¶ [0046]); 
communicating with the radio receiver and a server via a cell site router to exchange messages about requirements of components of the cell site based on current operating data of the cell site (Katagiri: The exchange station 20 [i.e., cell site router] manages a plurality of radio base stations 100 and relays information [i.e., messages] transmitted and received between the information distribution server 10 [i.e., server] and the radio base station 100 [i.e., radio receiver]. Figs. 1, 2 and ¶ [0034]); 
reducing output power of the radio receiver by changing settings of cell site components to reduce a maximum radio receiver load (Katagiri: When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., changing settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) while taking into account data indicative of component loads in an operating cell site (Katagiri: a power failure occurs due to the occurrence of a disaster. However, the follow-up information can be distributed more reliably [i.e., component loads]. In addition, by shifting to the base station power saving mode in response to an actual power failure, it is possible to prevent the shift to the base station power saving mode if the emergency alert information is a false alarm. Fig. 2 and ¶ [0037]); and
reducing an amount of power drawn by at least one back power supply activated in response to the power loss (Katagiri: the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., uninterruptible power supply] to the receiving unit 112. Fig. 2 and ¶ [0046]) to extend an operation time of a backup power supply (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery]. Figs. 1, 2 and ¶ [0037]).

Regarding claim 8, Katagiri discloses on the features with respect to claim 7 as outlined above.
Katagiri further teaches:  
instructing by the element management system by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) a response to a detected loss of power (Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 9, Katagiri discloses on the features with respect to claim 8 as outlined above.
Katagiri further teaches:  
changing by the element management system's settings of components based on data communicated from a cell site server (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 10, Katagiri discloses on the features with respect to claim 9 as outlined above.
Katagiri further teaches:  
changing, by the element management system, settings of components of multiple cell sites based on collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 11, Katagiri discloses on the features with respect to claim 10 as outlined above.
Katagiri further teaches:  
monitoring by the element management system by logic for data of components on the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Regarding claim 13, Katagiri teaches:
A method executed by a network power management system having a processor, memory, and input/output interfaces, wherein the processor is configured to execute instructions stored in the memory (Katagiri: The storage unit 130 is configured by using, for example, a memory, and stores various information used for controlling [i.e., instructions] the radio base station 100 and the like. The control unit 140 is configured by using, for example, a CPU, and controls various functions included in the wireless base station 100. Fig. 1 and ¶ [0043]) to extend backup battery life (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery]. Figs. 1, 2 and ¶ [0037]), the method comprising: 
an element management system for implementing the operational mode of a radio receiver of a cell or base station by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) in response to collective data of a network (Katagiri: in step S111, the control unit 140 confirms whether or not the network communication unit 120 has received the emergency alarm information [i.e., collective data]. Fig. 4 and ¶ [0056]); 
activating the automated workflow in response to collective data indicative of a power loss to a network (Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]), cell site, and base station to crop input power to at least a radio receiver of the cell site and base station (Katagiri: the control unit 140 controls to stop the operation of the reception unit 112 [i.e., radio receiver] in the base station [i.e., cell site base station] power saving mode [i.e., to reduce/crop power usage of the base station]. Fig. 2 and ¶ [0046]); 
communicating with the radio receiver and a server via a cell site router to exchange messages about requirements of components of the cell site based on current operating data of the cell site (Katagiri: The exchange station 20 [i.e., cell site router] manages a plurality of radio base stations 100 and relays information [i.e., messages] transmitted and received between the information distribution server 10 [i.e., server] and the radio base station 100 [i.e., radio receiver]. Figs. 1, 2 and ¶ [0034]); 
reducing an output power of the radio receiver by changing settings of cell site components to reduce a maximum radio receiver load (Katagiri: When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., changing settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) while taking into account data indicative of component loads in an operating cell site (Katagiri: a power failure occurs due to the occurrence of a disaster. However, the follow-up information can be distributed more reliably [i.e., component loads]. In addition, by shifting to the base station power saving mode in response to an actual power failure, it is possible to prevent the shift to the base station power saving mode if the emergency alert information is a false alarm. Fig. 2 and ¶ [0037]); and
reducing an amount of power drawn by at least one back power supply activated in response to the power loss (Katagiri: the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., uninterruptible power supply] to the receiving unit 112. Fig. 2 and ¶ [0046]) to extend an operation time of a backup power supply (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery]. Figs. 1, 2 and ¶ [0037]).

Regarding claim 14, Katagiri discloses on the features with respect to claim 13 as outlined above.
Katagiri further teaches:  
instructing by the element management system an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) responsive to a detected loss of power Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 15, Katagiri discloses on the features with respect to claim 14 as outlined above.
Katagiri further teaches:  
changing by the element management system's settings of components based on data communicated from a cell site server (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 16, Katagiri discloses on the features with respect to claim 15 as outlined above.
Katagiri further teaches:  
changing, by the element management system, settings of components of multiple cell sites based on collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 17, Katagiri discloses on the features with respect to claim 16 as outlined above.
Katagiri further teaches:  
monitoring by the element management system by logic for data of components on the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri in view of Fischer (US Patent Application Publication, 20130231156, hereinafter, “Fischer”).
Regarding claim 6, Katagiri discloses on the features with respect to claim 5 as outlined above.
Katagiri does not explicitly teach:
the element management system configured to crop input power to individual cell sites based on a scheduled operation to lessened effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
the element management system configured to crop input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to lessened effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 12, Katagiri discloses on the features with respect to claim 11 as outlined above.
Katagiri does not explicitly teach:
cropping by the element management system, input power to individual cell sites based on a scheduled operation to lessened effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
cropping by the element management system, input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to lessened effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 18, Katagiri discloses on the features with respect to claim 17 as outlined above.
Katagiri does not explicitly teach:
cropping, by the element management system, an input power to individual cell sites based on a scheduled operation to lessened effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
cropping, by the element management system, an input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to lessened effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 19, Katagiri-Fischer discloses on the features with respect to claim 18 as outlined above.
Katagiri further teaches:
configuring the element management system to comprise a master base station for communicating (Katagiri: The radio base station 100 [i.e., master base station] can broadcast and transmit each of the emergency warning information and the follow-up information from the information distribution server 10 by the broadcast channel. Fig. 1 and ¶ [0035]) with each based station to regulate input power in response to a power loss of the network (Katagiri: The exchange station 20 manages a plurality of radio base stations 100. Fig. 1 and ¶ [0034]).

Regarding claim 20, Katagiri discloses on the features with respect to claim 19 as outlined above.
Katagiri does not explicitly teach:
configuring the network management system to comprise a central power management system receiving collective data from the network for monitoring each cell site for power outages. 
However, in the same field of endeavor, Fischer teaches:
configuring the network management system to comprise a central power management system receiving collective data from the network for monitoring each cell site for power outages (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 [i.e., central power management system] determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416